Citation Nr: 0943081	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for palpitations (claimed 
as irregular heartbeat) to include as secondary to service-
connected hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to September 
2006.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought on 
appeal.  

The Board acknowledges that the issue on appeal was 
originally characterized as entitlement to service connection 
for palpitations.  However, the Veteran testified that he 
also wanted the issue considered on the basis of secondary 
service connection.  Therefore, the issue has been framed as 
shown on the title page.  

A hearing was held on April 14, 2009, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Reason for Remand:  To obtain a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.              
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In this case, the Veteran was afforded a VA examination in 
August 2007.  The examination report reveals a diagnosis of 
palpitations.  The examiner stated that the Veteran did not 
have a chronic cardiac disability and that there was no 
objective medical evidence of any cardiac arrythmia.  He 
referred to "Up to Date" (perhaps a medical treatise), in 
noting that, PVCs [premature ventricular complexes or 
contractions] "are common and occur in a broad spectrum of 
the population.  This includes patients without structural 
heart disease and those with any form of cardiac disease, 
independent of severity."  Regarding the Veteran, the 
examiner noted that the PVCs are not an indication of a 
cardiac disease or a defined cardiac arrythmia.  Although the 
examiner stated that the Veteran did not have a cardiac 
disability, a diagnosis of palpitations was provided.  
However, the examiner did not render an opinion regarding the 
etiology of the Veteran's palpitations.  

The Veteran contends that his palpitations constitute cardiac 
arrythmia for which treatment is provided and argues that his 
cardiac condition is therefore a "disability".  The 
examiner noted that, in addition to cutting out caffeine, the 
veteran was placed on medication to control his symptoms.  As 
the examiner failed to provide a conclusive medical opinion 
on the matter of whether the veteran's "palpitations" are a 
disability or a symptom of a disability, there is no 
competent medical evidence upon which the Board can make a 
service-connection determination.  Thus, the case must be 
remanded in order to obtain a new VA examination.  38 C.F.R. 
§ 159(c)(4).  Furthermore, as the Veteran has also contended 
that his palpitations may be related to his service-connected 
hypertension, the examination should also include an opinion 
regarding secondary service connection.  38 C.F.R. § 3.310 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the current 
nature and etiology of his palpitations.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service medical records and private 
medical records.  If the veteran's 
palpitations cannot be attributed to a 
current cardiac condition, the examiner 
should state whether the palpitations 
nevertheless constitute a disability in 
themselves for which treatment is 
provided.  In addition, the examiner 
should indicate whether it is at least as 
likely as not that the Veteran currently 
has palpitations that are causally or 
etiologically related to his military 
service.  If the examiner determines the 
palpitations are not directly related to 
active service, the examiner must also 
express an opinion as to whether any 
current palpitations are causally related 
to or aggravated by his service-connected 
hypertension.  By aggravation the Board 
means a permanent increase in the severity 
of the underlying disability beyond its 
natural progression.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.
2.  When the development requested has 
been completed, the claim should be 
readjudicated by the RO on the basis of 
direct and secondary service connection.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


